 

EXHIBIT 10.3



May 24, 2013

 

Re: Offer of Employment

 

Dear Morgan:

On behalf of Innovus Pharmaceuticals, Inc. I am pleased to extend an offer of
employment for the position of Executive Vice President and Chief Financial
Officer. You will report to Bassam Damaj, President and CEO. Please note the
offer is contingent upon successful completion of a background check and drug
screening test.

 

Salary/Benefits: If you accept this offer, your initial annual salary is
$150,000.00 per year.

 

You will be eligible to participate in the Company’s benefit plans, which will
include medical, dental, life, 401K, and disability insurance plans once
instated by the Company, anticipated to be instated the month you start
employment. The Company will pay at least seventy-five percent of the family
premium and you will be responsible for the remainder. In the event a health and
dental plan is not available to you immediately upon hire, the Company will
provide up to $1,500 a month to you for health and dental coverage until a
health and dental plan is instated in the Company and you are eligible to
participate. In addition to Company paid holidays, you also will receive 20
vacation days, 5 sick days and 3 personal days per year, subject to accrual
limits under the Company’s policies.

 

Annual Bonus: You are eligible to receive an annual incentive bonus with a
target incentive bonus of 25%, subject to your personal performance and that of
the Company, and approval of the Board of Directors. The annual incentive bonus
is payable in cash by March 1st of the following year conditional to your
continued employment with the Company. You will be eligible for an annual bonus
immediately upon hire and your bonus will be based on your earned income for
2013.

 

Equity Compensation: Subject to the approval of the Board of Directors, the
Company will grant you restricted stock units (“RSU”) covering 750,000 shares of
the Company’s common stock (the “RSU Grant”). 250,000 shares of the RSU Grant
shall be vested after six months of employment. Subject to your continued
Service, the remaining 500,000 shares shall vest in eight pro-rata equal
installments on a quarterly basis over the following two years. The vested
portion of the RSU Grants shall be settled with a like number of Company common
shares upon your election anytime after vesting but no later than (i) your
Termination Date, whether voluntary or involuntary, (ii) a Change in Control of
the Company (as defined in the RSU agreement), or (iii) the seventh anniversary
of the Vesting Date. You shall be permitted at your election to satisfy your tax
withholding obligations on each settlement date of the RSU Grant via share
withholding with the shares that are surrendered to the Company valued at their
then fair market value as of the applicable settlement date(s). In addition to
the initial RSU Grant, you will be eligible for annual grants of either RSUs or
stock options at the election of the Board of Directors. These additional grants
may occur more frequently than annual at the election of the Board of Directors.

 

Relocation assistance: If you accept this offer, the Company will provide you
with a total of $2,000 a month in housing assistance until the earlier of
December 31, 2013 or until you relocate permanently to San Diego. As additional
relocation assistance, the Company will provide you with $50,000 in cash for
your permanent relocation to San Diego. The Company will gross-up for tax
purposes any taxable income related to either of these two relocation benefits
so that you will not incur any additional income tax expense (federal, state, or
local) related to this relocation assistance. It is anticipated that you will
spend two work weeks a month at the Company headquarters in San Diego until you
permanently relocate.

 

Other Items: The Company will pay for one initial visit to San Diego by you and
your wife of reasonable length, not exceed five days total.

 

The Company will purchase a D&O insurance policy with a minimum coverage of $1
million and will specifically name you as a covered employee under that policy
before you will be required to sign any SEC documents.

 

The Company will enter into an Indemnity Agreement with you as an officer of the
Company upon acceptance of the employment offer.

 

The Company will enter into a Change of Control and Severance Agreement with you
upon hire. Under the terms of the agreement, you will be entitled to receive
nine months of your base salary, a bonus payout at your current bonus percentage
times nine months of your base salary, continuation of health and dental
insurance provided to you for you and your dependents at the Company’s expense
for nine months, and acceleration of vesting of outstanding equity awards upon
your permanent relocation to San Diego (“Relocation”). Under the terms of the
agreement, you will be entitled to one month of severance for every two
continuous months of service with a maximum of three months of severance of your
base actual salary, a bonus payout at your current bonus percentage times five
months of your base salary, continuation of health and dental insurance provided
to you for you and your dependents at the Company’s expense for five months if
you are terminated prior to Relocation. The Change of Control and Severance
Agreement will provide these benefits based upon a termination in conjunction
with or following of a change of control or termination as a result of an
involuntary termination other than for cause.

 



31

 

 

The Company will pay for all continued professional education required to
maintain your CPA license including travel, classes, etc.

 

Other Terms: If you accept this offer, your employment with the Company will be
“at-will” and is not for any defined or guaranteed duration or period, which
means that either you or the Company can terminate your employment with or
without cause, at any time. If you are terminated without cause after
Relocation, you will be entitled to the benefits noted under your Change of
Control and Severance Agreement. This letter contains the final, total and
complete agreement between you and the Company regarding your employment status
and how your employment may be terminated. No other agreements exist regarding
the subject of termination.

 

Even though your job duties, title, reporting relationships, compensation and
benefits, as well as the Company’s personnel policies and procedures, may be
changed by Innovus, at its option, from time to time during your tenure here,
neither you nor the Company can change the “at-will” nature of your employment,
absent a written contract signed by the President and Chief Executive Officer of
the Company.

 

The Company conditions this offer upon your providing appropriate documentation
of United States citizenship or authorization to work in the United States and
proof of identity. Also, the Company conditions this offer upon satisfactory
completion of a background check and drug screening test and the signing and
returning with this letter the enclosed Proprietary Information and Inventions
Agreement.

 

We wish to impress on you that you must not bring to the Company any
confidential or proprietary information or material of any former employer,
disclose or use such information or material in the course of your employment
with the Company, or violate any other obligation to your former employers.

 

The offer of employment will expire if not accepted prior to May 28, 2013. This
letter supersedes and replaces any and all prior agreements or representations
concerning your employment with the Company. If you have any questions about
this letter, then before signing please contact me.

 

We are enthusiastic about your joining the Company and look forward to working
with you.

 

  Sincerely,           /s/ Bassam Damaj     Bassam Damaj, Ph.D.     President &
Chief Executive Officer  

 

I have read this letter and understand its terms. By signing below, I accept the
offer of employment on the terms set forth in this letter.

 

Date:  5/28/13          Signature:      /s/ Morgan Brown           Morgan Brown
 

 



32

 